Citation Nr: 0806608	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had World War II service and was reportedly a 
prisoner of war.  He died in August 1975.  The claimant is 
advancing her appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, Philippines, that denied the benefit sought 
on appeal.  The appellant's notice of disagreement was 
received in July 2005.  A statement of the case was issued in 
September 2005, and a substantive appeal was received in 
October 2005.  In her substantive appeal, the appellant 
requested a Board hearing; however, she failed to report for 
a hearing scheduled in December 2006.  


REMAND

The appellant has claimed that she has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for the cause of the veteran's death from a 
February 1979 rating decision.  During the veteran's 
lifetime, he was service-connected for residuals of gunshot 
wounds to the right leg. 

The United States Court of Appeals for Veterans Claims ("the 
Court") recently issued certain directives pertinent to 
cases where the issue is service connection for the cause of 
the veteran's death in Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007).  The Court held that there is no 
preliminary obligation on the part of VA to perform, what in 
essence would be, a predecisional adjudication of a claim 
prior to providing to the claimant section 5103(a) notice.  
However, in dependency and indemnity compensation (DIC) cases 
where the veteran was service connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Under the 
circumstances, the Board believes appropriate action is 
necessary to comply with the Court's ruling in Hupp before 
the Board undertakes appellate review. 

Additionally, it is not clear whether there has been full 
compliance with the Court's ruling in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that case, the Court held, in part, 
that the VA's duty to notify a claimant seeking to reopen a 
claim previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that the VA must, in the 
context of a claim to reopen, look at the basis of the denial 
in the prior decision and to provide a notice letter to the 
appellant that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found to be insufficient in the 
previous denial.  The notification letters provided to the 
appellant issued in connection with the appellant's claim to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death do not comply with the Kent 
ruling.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the appellant when further action on her part is 
required.  Accordingly, the case is REMANDED for the 
following action:

The RO should advise the appellant of 
what evidence would substantiate her 
request to reopen her claim for service 
connection for the cause of the veteran's 
death, last denied in a February 1979 
rating decision.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the RO 
should comply with the Court's guidance 
in Kent and advise the appellant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish her entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the appellant of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.  Furthermore, the RO should 
comply with the Court's guidance in Hupp 
and provide notice and assistance to the 
appellant to include: (1) a statement of 
the conditions, if any, for which the 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service- connected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



